Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 10, 2019

                                       No. 04-19-00543-CV

Elsa PRADO, Individually and as Representative of the Estate of Rolando Prado, Jr., Deceased,
     and as Next Friend of A.P., Minor; Elizabeth Prado; Rolando Prado; and Maria Prado,
                                          Appellants

                                                 v.

   LONESTAR RESOURCES, INC.; Union Pacific Railroad Company; and Ezra Alderman
                              Ranches, Inc.,
                               Appellees

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 16-07-00095-CVL
                          Honorable Susan D. Reed, Judge Presiding


                                          ORDER
        The court reporter in this case, Leticia Escamilla, is currently under a court order to file
the complete reporter’s record in cause number 04-19-00357-CR by October 15, 2019. Leticia
Escamilla is hereby ORDERED that she shall work exclusively on completing the reporter’s
record in that cause number until it is filed. No extensions of time will be granted for that cause
number.

       After the reporter’s record in cause number 04-19-00357-CR is filed, Leticia Escamilla is
hereby ORDERED to file her parts of the reporter’s record in this appeal, 04-19-00543-CV by
November 1, 2019. No extensions of time will be granted for this cause number.

       Leticia Escamilla is hereby notified that if she does not timely comply with this order,
she will be ordered to appear before this court and show cause why she should not be held
in contempt of court.

       We further order that a copy of this order be served on Leticia Escamilla by first class
United States mail and by certified mail, return receipt requested. Because “[t]he trial and
appellate courts are jointly responsible for ensuring that the appellate record is timely filed,” Tex.
R. App. P. 35.3(c), we also order that a copy of this order be served on the trial court.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of October, 2019.



                                              ___________________________________
                                              Luz Estrada,
                                              Chief Deputy Clerk